Citation Nr: 1241601	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for joint pain.

2.  Entitlement to service connection for bilateral hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for posttraumatic stress disorder (PTSD) and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Based upon this framework, the Board in November 2010 recharacterized the Veteran's requests to reopen claims for service connection for shrapnel wounds to the bilateral hands, service connection for bilateral hand numbness and service connection for bilateral hand stiffness and arthritis as one issue -- whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hand disability, which includes residuals due to shrapnel such as stiffness, numbness, and arthritis.  The Board then reopened the recharacterized issue of entitlement to service connection for bilateral hand disability and remanded for additional development.  The issue remains characterized as such above.

In June 2010, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in April 2010, July 2010, November 2010, and March 2012 when it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's joint pain disability is not related to active service, to include any exposure to lead pain in service.

2.  The Veteran's bilateral hand disability is not related to active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Joint pain disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Bilateral hand disability was not incurred in or aggravated by service and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, in regard to the Veteran's claim of entitlement to service connection for a bilateral hand disability, the VCAA duty to notify was satisfied by way of letters sent to the appellant in February 2007 and March 2008 prior to AOJ decision that fully addressed all notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letters informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

Here, in regard to the Veteran's claim of entitlement to service connection for a joint pain disability, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied subsequent to the initial AOJ decision in regard to the issue of entitlement to service connection for a joint pain disability by way of a letter sent to the appellant in December 2010 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in December 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Thayer County Health Services, Dr. H., and Bryan LGH, was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in February 2011 and March 2012.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for joint pain and for bilateral hand disability.  The Board notes that deck logs of the Veteran's ship reveal that the ship ran aground.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any joint pain or hand disability.

In March 2006 the Veteran reported that he had bilateral stiffness, arthritis, and numbness in his hands.  He indicated that he was a member of a gun crew while in service and was responsible for loading the gun.  He stated that he could not wear gloves with this job and that he could feel the blowback from the gun.  He reported that a doctor had told him that he had metal from the gun in his hands.  

In July 2006 the Veteran underwent x-rays of the hands.  The x-rays revealed degenerative changes.  

In July 2006 the Veteran was noted to have shrapnel in the hands based upon x-ray examination.  The relevant impression was bilateral hand shrapnel, based upon the Veteran's history from the Korean War.

In a statement by Dr. M.B. dated in January 2007 the Veteran was noted to have shrapnel wounds to the hands.  

In a VA treatment note dated in May 2007, the Veteran was noted to have thickening of the metacarpophalangeal (MCP) and PCP joints in both hands.  The Veteran demonstrated how he had to lift and hold shells.  It was reported that it appeared that this type of activity with repetitive motion would be likely to contribute to degenerative joint disease and rotator cuff injury.

An opinion was rendered by a VA physician in August 2007 that it appeared as likely as not that the repetitive motion injury sustained in service has lead to the development of degenerative arthritis and bilateral rotator cuff injury.

In November 2007 the Veteran was noted to be diagnosed with degenerative joint disease of the hands. 

In May 2008 the Veteran complained of hip and knee joint pain.  The Veteran was noted to be diagnosed with degenerative joint disease.

In June 2010 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Veteran indicated that he did not have any joint pain prior to service and contended that his joint pain was due to exposure to lead paint in service.  

In February 2011 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran reported that he injured his hands in service.  He stated that his in service job was loading artillery shells into large guns as well as shooting the guns.  He indicated that he performed this work for four years.  He reported that at that time he had had some pain in his hands as well as his wrists and occasionally up into the elbows and shoulders.  However, it was noted that this was not significant at the time.  The Veteran reported that somewhere between 1960 and 1970 the symptoms became worse and he felt as if he had more weakness in the hands, pain and stiffness.  The Veteran did not feel as if he had much swelling in his hands at the time of the examination.  He noted that he had some shrapnel in a couple of places in his hands and wrists.  He reported that the pain in his hands goes up into his arms, into his elbows and some even up midway through the humerus side of the arm.  He maintained that he had difficulty with grip strength in his hands as well as with dexterity.  The Veteran denied shooting pains down his arms at the time of the examination.  He had not had any surgery on his hands.  He had not had any specific trauma, apart from the shrapnel in his hands or fingers.  He had no history of neoplasm.  The Veteran used Aleve as well as tramadol for the pain in his hands, elbows and shoulders.  He noted that flare-ups of his joints and his hands, thumbs and fingers occur each day and that medication seemed to help alleviate the pain.

Physical examination revealed that the Veteran had four out of five grip strength.  He had four out of five motor control in medial, radial, and ulnar nerves.  On evaluation of his fingers and joints, he had some slight thickening of the MCP, proximal interphalangeal (PIP), and distal interphalangeal (DIP) joints bilaterally, that was thoroughly symmetric throughout the hands.  Joint range of motion through the hands was within normal limits with the exception of his right small finger where he had a PIP joint flexion contracture of about 10 to 15 degrees.  With regard to the range of motion, index, long, ring and little fingers he is able to fully extend all of them to 0 degrees, apart from his right small finger, in which he has about a 15 degree flexion contracture.  In MCP joints, he had a range of motion from 0 to 90 degrees of flexion.  In PIP joints he had a range of motion of 0 to 100 degrees of flexion.  In DIP joints his range of motion was 0 to 70 degrees of flexion within normal limits.  Active range of motion of all digits was within normal limits, apart from his right small finger, where at the PIP joint, the Veteran had a 15 degree flexion contracture.  On evaluation of active motion, he had about a 0.5 cm gap between the index finger and the proximal transverse crease of his hand.  This was equal and symmetric bilaterally.  There was no objective evidence of pain on this range of motion at that time.  After the repetitive range of motion, there was no evidence of pain, additional stiffness or fatigability.  On evaluation of the thumb, the Veteran had about a one centimeter gap between the thumb pad and the fingers on opposition to the small finger.  He had full opposition to other digits.  The Veteran had no objective evidence of pain on opposition of thumb to fingers.  It was noted that three repetitions of range of motion were performed.  He was not noted to have any increased pain, disability, fatigue, or stiffness after the three ranges of motion.  He did not appear to have any ankylosis of his fingers.  There were no other deformities.  As far as strength, pushing, pulling, twisting, the Veteran maintained four out of five strength within all digits bilaterally.  He had some decreased dexterity as he attempts to unbutton one of the buttons on his shirt.  Wrist range of motion was somewhat limited.  He had decreased dorsiflexion, as well as volar flexion of the wrist.  Dorsiflexion was noted to have decreased to about 20 degrees.  Volar flexion of the wrist was noted to have decreased to about 40 degrees bilaterally.  On evaluation of the Veteran's carpal tunnel, he appeared to have no atrophy of the thenar or hypothenar eminences bilaterally.  Durkin's compression test was positive for increased numbness in the median nerve distribution bilaterally, with full flexion of his wrist.  The test recreated some numbness in his hands which he had on occasion, per report. 

X-rays of bilateral hands and bilateral wrists were performed.  The x-rays revealed some mild degenerative joint disease of bilateral fingers, as well as some mild decreased joint space within the carpal bones at the carpometacarpal (CMC) joint regions.  This degenerative change was noted to be very mild.  Also noted on the x-rays were about three areas of shrapnel on the left hand, one over the first MCP joint, another just lateral to the fifth metacarpal and then more proximally at the wrist.  With regard to the right hand x-rays; there is no obvious shrapnel in the right hand. 

Electrophysiological studies of the upper extremities were consistent with peripheral sensory neuropathy with superimposed right carpal tunnel syndrome as well. 

The Veteran was diagnosed with mild degenerative joint disease, bilateral hands, at the PIP and DIP joints, as well as the carpometacarpal joints bilaterally; carpal tunnel syndrome of the right hand; peripheral neuropathy of the hands; and shrapnel of the left hand.

The examiner stated that it was difficult to determine what is the most likely cause for the Veteran's bilateral hand disabilities, which include mild degenerative joint disease in his PIP, DIP, as well as CMC joints of the bilateral hands, as well as bilateral peripheral neuropathy of his hands, right carpal tunnel and shrapnel in the left hand, with regard to an opinion on the arthritis, as well as the carpal tunnel.  The Veteran had no previous injury recorded.  He had no previous evaluations for his current bilateral hands or a diagnosis of carpal tunnel syndrome.  The examiner noted that there were some opinions that had been provided in 2006 and 2007 that some of the activities which he performed in active service could potentially lead to some disabilities of his upper extremities.  However, his time spent on the gun was approximately four years, and the examiner reported that over his lifetime, since that time without seeking out further medical attention until the few years prior to the examination, and the lack of continued follow up on his mild arthritis in his hands, an opinion with regard to the carpal tunnel syndrome as well as the degenerative changes in his fingers and hands, could not be resolved without resorting to mere speculation.  The examiner reported that a significant amount of time had passed since he was in the service.  The examiner suggested that the time that he performed the duties that he did was a very short period of time and would be less than likely to contribute this late to relatively new onset bilateral hand issues.  The examiner noted that no basis for aggravation on this account was found. 

An x-ray of the left wrist dated in February 2011 was noted to reveal likely old trauma to the third MCP joint.  

The Veteran underwent another VA C&P examination in February 2011 regarding whether the Veteran's bilateral hand condition was secondary to the Veteran's service connected right and left shoulder conditions.  

The Veteran reported that his elbows had caused him increased pain over easily the prior 20 to 30 years.  He claimed that all of this began back in 1951 to 1955, when he had to perform significant work in loading artillery shells into large guns, as well as the amount of stress that he took in firing these large guns.  The Veteran reported that the weakness had increased in his hands and his dexterity had decreased.  The Veteran indicated that he had decreased range of motion in his elbows, as well as in his wrists and hands.  He reported that this affected his activities of daily living.  He had difficulty with buttoning shirt buttons, as well as doing other activities throughout the day, as such it limited what he is able to do, and he felt this affected him functionally.  The Veteran noted a pain within his shoulders and hands, which occurred approximately every day.  He was on ibuprofen for his pain and it provided him some relief.  He denied any instability in the elbow, or any specific traumas which actually occurred to the hands or the elbows.

Physical examination revealed some pain with range of motion of the elbow, specifically flexion.  He had an approximate 15 degree bilateral flexion contracture.  He was able to obtain near full flexion on the right side 5 degrees short of full flexion.  On the left side, he had full flexion.  His muscle strength was four plus out of five in the biceps, and four plus out of five in triceps bilaterally.  Wrist flexion and extension strength was five out of five.  He had symmetric pronation and supination bilaterally.  Otherwise, the Veteran was neurovascularly intact at the elbow.  There was a negative Tinel's sign over the bilateral nerves. 

X-rays of his elbows demonstrated moderate degenerative joint disease.  There were no obvious soft tissue injuries and no other bony abnormalities or fracture bilaterally. 

Electromyography (EMG) studies revealed peripheral neuropathy bilateral hands, right median nerve latency consistent with right carpal tunnel syndrome.

The Veteran was diagnosed with bilateral elbow, degenerative joint disease; bilateral hand, DIP, PIP, MCP, mild degenerative joint disease; right carpal tunnel syndrome; and left hand, retained Shrapnel.

The examiner rendered the opinion that the Veteran's bilateral hand conditions were not caused by or a result of the Veteran's service-connected bilateral shoulder conditions to include degenerative joint disease and rotator cuff injury.  The Veteran demonstrated peripheral neuropathy of his bilateral hands and right carpal tunnel syndrome by EMG.  This was noted to not be caused by his service connected bilateral shoulder condition.  With regard to the patient's bilateral elbow conditions, it was the examiners opinion that his degenerative joint disease of bilateral elbows was not caused by, or a result of his bilateral shoulder conditions, including degenerative joint disease and rotator cuff injury.  The examiner indicated that there was no good literature to support rotator cuff injuries, degenerative joint disease of the shoulder causing additional degenerative joint disease at the elbows, nor within the hands, as he does not have a systemic, inflammatory arthritic condition.  The conditions were reported to appear to be osteoarthritic in nature, in separate joints and it was unlikely for degenerative shoulder arthritis caused by likely rotator cuff tears to lead to any additional arthritic changes at the joints below this, as the upper extremities are non-weight-bearing.  As such, the examiner indicated this was the reasoning for the opinion and there was no basis for aggravation. 

In March 2012 the Veteran was afforded a VA C&P examination.  The Veteran was noted to have been found to have degenerative joint disease of the hands bilaterally, as well as peripheral sensory neuropathy and carpal tunnel syndrome.  The neurological diagnoses were noted to have been made by way of EMG studies in March 2011.  The Veteran described generalized hand pain and stiffness that is worse with activity.  The Veteran described some intermittent paresthesias and overall decrease in sensation.  The Veteran reported that he had hand pain over the last number of years.  He stated that he had difficulty grasping fine items or smaller objects.  He described that he believed that he first started seeking treatment for his condition in the 1960's.  The examiner noted that the Veteran was utilizing naproxen that provided some degree of benefit and that he was not using a brace or wrap.  The Veteran denied specific trauma such as fractures to the hands and had not had surgery.  He underwent an injection into the right wrist for treatment of the right carpal tunnel syndrome and this provided little to no benefit.  The Veteran indicated that while on active military service he loaded guns aboard ship and that the act of performing this work may have contributed to his hand condition.  The examiner noted that the service treatment records did not reveal any complaints, evaluations, treatment, or diagnosis regarding a hand condition due to his work with the artillery shells or any other issue while on active duty.  He separation physical was noted to reveal no evidence of any complaints or findings consistent with any bilateral hand condition.  Records post service were noted to be relatively silent with regard to specific diagnoses of treatment for the hand condition until recent years.  The Veteran's occupation after service was truck driving, working on diesel mechanical equipment, and as a farmhand.  The examiner noted that the work as a mechanic and farmhand included the use of his hands. 

The Veteran's hands were examined.  Diagnostic imaging revealed degenerative or traumatic arthritis of both hands and degenerative or traumatic arthritis in multiple joints of the same hand, including the thumb and fingers.  X-ray in February 2011 revealed mild degenerative changes at the first CMC joints and triscaphe joints bilaterally; old trauma with mild degenerative changes at the fifth PIP joint bilaterally and third MCP joint on the left; and two radiopaque foreign bodies in the left hand.  EMG studies in March 2011 revealed electrophysical studies of the upper extremities that were consistent with peripheral sensory neuropathy with superimposed right carpal tunnel syndrome as well.  

The Veteran was noted to claim joint pain disability.  The examiner noted that the Veteran's records and history indicate that the Veteran had degenerative joint disease affecting a number of joints including the bilateral shoulders, bilateral elbows, bilateral wrists, the hands, the hips bilaterally, and the knees bilaterally.  The Veteran was noted to have been aboard a ship when it ran aground jarring him from his bunk.  Review of the service treatment records was noted to reveal no note of any specific injuries or traumatic findings with regard to any joints while on active duty.  The separation physical was noted to not reveal any complaint, symptom, evaluation, physical finding, treatment, or diagnosis of any joint condition that occurred while on active military duty.  The Veteran was noted to be taking naproxen which provided benefit for joint pain.  The Veteran reported joint pain, stiffness, achiness, decreased range of motion.  He did not describe significant morning stiffness or symptoms of synovitis or inflammatory joint disease, such as rheumatoid arthritis.  The Veteran had undergone injections into the right shoulder, but otherwise had not undergone any surgical intervention or invasive procedures with regard to joint conditions.  X-ray findings from 2008 and 2011 were noted to reveal degenerative joint disease in the shoulders, elbows, wrists, hands, knees, and hips.  The Veteran had no history or diagnosis of systemic arthritis such as psoriatic arthritis, inflammatory joint disease, synovitis, or rheumatoid arthritis.  The Veteran was noted to have worked in manual labor jobs including diesel mechanic, truck driving, working with the games and parks commission, and as a farmhand.  He described flare-ups of the joint conditions with increased activity, cold weather, and changes in weather.  Flare-ups included increased pain and decreased range of motion.  He did not describe significant functional limitations over the prior number of years with his occupational duties due to these claimed conditions with regard to the hands and joints bilaterally.  He reported that there were times when he felt that he was not as productive or performed the job as well as he could have with flare-ups of the joint pain.  However, he did not indicate that he had significant time lost from work or inability to obtain employment secondary to joint pain disabilities or bilateral hand disabilities in the past.  

X-rays of the elbows revealed moderate left and advanced right degenerative joint disease without acute fracture.  X-rays of the wrist revealed mild degenerative changes of the wrists bilaterally at the first CMC joints and triscaphe joints; likely old trauma to the third MCP joint on the left; and four radiopaque foreign bodies on the left.  The right hip revealed postsurgical changes of the pelvis with no osseous abnormality and atherosclerotic vascular disease.  The right knee revealed moderate bilateral degenerative joint disease with no acute osseous abnormality and atherosclerotic vascular disease.  The lumbar spine revealed diffuse intervertebral osteochondrosis and spondylosis deformans; L5-S1 facet degenerative joint disease; probable spinal canal stenosis; and atherosclerotic vascular disease.  Right hip x-rays were noted to reveal diffuse degenerative changes, most pronounced involving the lumbar spine with mild bilateral hip, sacroiliac and symphysis pubis degenerative joint disease with no acute osseous abnormality.

The examiner noted that the Veteran had diagnoses of the hands bilaterally, including peripheral sensory neuropathy of the hands and bilateral hand degenerative joint disease as well as carpal tunnel syndrome.  The examiner rendered the opinion that these diagnoses are less likely as not due to or a result of the Veteran's active military service.  The examiner noted that review of the evidence of record did not reveal any evidence of any issues with regard to the hands in service that would ultimately have resulted in his current degenerative joint disease or neuropathies of the hands.  The Veteran was noted to have been involved in loading artillery but that there was no evidence of any injury sustained such as to result in any trauma ultimately resulting in his current hand diagnoses.  In addition, the examiner noted that the conditions developed many years after separation from service and that if the Veteran had sustained injuries while on active military duty from performing the act of loading the artillery, it would be very unlikely that the onset of the symptoms relative to that activity would present a number of years later.  The examiner stated that there was no evidence of basis to support that the Veterans' current findings of the hands were due to any injury, illness, disease, circumstance, or other event that may have occurred on active military service.

With regard to the Veteran's claim for joint pain the examiner indicated that the Veteran did have diagnoses of joint pain.  However, the examiner noted that there was no history of any injury that the examiner felt would have resulted in trauma to the noted joints and their resulting degenerative joint disease.  There were no complaints of symptoms, treatment, evaluation, or diagnosis of any trauma in service.  The Veteran's degenerative joint disease was relative to specific joints and is most likely the result of age and wear and tear over the last number of years and less likely due to a specific event, injury, illness, or circumstance that occurred specifically while on active military duty.  Furthermore, the examiner noted that the degenerative joint disease is specific to the affected joint and did not imply a systemic or constitutional disease or syndrome.  Therefore, it was the opinion of the examiner that the Veteran's joint pain was less likely as not due to or a result of active military duty.  

The Board finds that entitlement to service connection for joint pain is not warranted.  The Veteran contends that his joint pain is due to injury sustained when his ship ran aground in service or, in the alternative, due to lead paint exposure in service.  Review of the claims file reveals evidence that the Veteran's ship ran aground in service.  However, there is no evidence of any complaint, diagnosis, or treatment for joint pain in service.  Post service treatment records reveal diagnoses of degenerative joint disease in individual joints.  After examination in March 2012 the examiner rendered the opinion that the Veteran's joint pain was less likely as not due to or a result of active military service.  The examiner noted that there was no history of any injury that the examiner felt would have resulted in trauma to the noted joints and their resulting degenerative joint disease and that the Veteran's degenerative joint disease was relative to specific joints and is most likely the result of age and wear and tear over the last number of years and less likely due to a specific event, injury, illness, or circumstance that occurred specifically while on active military duty.  Furthermore, the examiner noted that the Veteran's degenerative joint disease was specific to the affected joint and did not imply a systemic or constitutional disease or syndrome.  Although the evidence reveals that the Veteran's ship ran aground in service and, assuming that the Veteran was exposed to lead paint in service, the preponderance of the evidence is against a finding that the Veteran's current joint pain is related to the Veteran's active service.  Rather the Veteran's joint pain is most likely the result of age and wear and tear.  Therefore, entitlement to service connection for joint pain is denied.  

The Board finds that entitlement to service connection for bilateral hand disability is not warranted.  The Veteran contends that his bilateral hand disability is related to his service as a gunner aboard a ship.  He has stated that handling the rounds of ammunition and the blowback of the artillery piece caused his bilateral hand disability.  Review of the claims file reveals that the Veteran served aboard a ship in service and the Board takes a credible the Veteran's reports that he served as a gunner aboard the ship.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any bilateral hand disability.  The post service treatment records do not reveal any complaint, diagnosis, or treatment for any hand disability for many years after separation from service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Post service treatment records reveal that the Veteran has degenerative joint disease of the hand bilaterally as well as shrapnel in the left hand based upon x-ray examination.  After examination in February 2011 the examiner rendered the opinion that the Veteran's hand disabilities were less likely as not related to the Veteran's active service, including working with artillery, due to the significant period of time that had passed between active service and the Veteran's development of hand disabilities.  In another VA medical examination dated in February 2011 the examiner rendered the opinion that the Veteran's service-connected shoulder disabilities did not cause the Veteran's bilateral hand disabilities.  The examiner reasoned that there was no good literature to support rotator cuff injuries and degenerative joint disease of the shoulder causing additional degenerative joint disease at the elbows or hands.  In addition, the examiner rendered the opinion that there was no basis for aggravation.  In March 2012 the Veteran was afforded another VA medical examination.  The examiner rendered the opinion that the Veteran's hand diagnoses were less likely as not due to or a result of the Veteran's active military service.  The examiner noted that review of the evidence of record did not reveal any evidence of any issues with regard to the hands in service that would ultimately have resulted in his current degenerative joint disease or neuropathies of the hands.  Although the Veteran is currently diagnosed with hand disabilities, there is no indication of any hand disability in service and the preponderance of the evidence is against a finding that the Veteran's current hand disabilities are related to any incident in service or related to or aggravated by the Veteran's service-connected shoulder disabilities.  Therefore, entitlement to service connection for bilateral hand disability is denied.


ORDER

Service connection for joint pain is denied.

Service connection for bilateral hand disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


